PER CURIAM.
This interlocutory appeal is from an order of the Circuit Court of Dade County, Florida, denying appellants’ motion to amend their answer and add a counterclaim which was filed two and one-half years after their original answer, and just prior to a hearing on a motion for summary judgment.
Appellants contend that the court abused its direction in refusing to allow the additional pleadings.
We have considered the record on appeal, briefs and arguments of counsel and have concluded that no abuse of discretion has been made to appear.
As this court and other appellate courts have held, where no such showing is made the ruling of the trial judge will not be disturbed. 2765 South Bayshore Drive Corp. v. Fred Howland, Inc., Fla.App. 1968, 212 So.2d 911; United States v. State, Fla.App. 1965, 179 So.2d 890; Corbett v. Eastern Air Lines, Inc., Fla.App. 1964, 166 So.2d 196.
Affirmed.